JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 23, 2010, be affirmed. The district court properly dismissed appellant’s complaint because a pro se plaintiff may not file a qui tam action pursuant to the False Claims Act, 31 U.S.C. § 3729 et seq. See Vermont Agency of Natural Resources v. U.S. ex rel Stevens, 529 U.S. 765, 769, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000) (either the federal government may bring a civil action against the alleged false claimant, or a private person (the relator) may bring it in the name of or on behalf of the federal government; the United States is the real party in interest). Moreover, the district court properly dismissed the complaint because it failed to comply with the “short and plain statement” pleading standards articulated in Fed.R.Civ.P. 8(a). See U.S. ex rel. Williams v. Martin-Baker Aircraft Co., Ltd., 389 F.3d 1251, 1256 (D.C.Cir.2004) (discussing Rule 8(a) dismissal of qui tam action).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.